Third District Court of Appeal
                                State of Florida

                         Opinion filed November 18, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D20-100
                          Lower Tribunal No. 19-23903
                             ________________


                                 Luis Marquez,
                                     Appellant,

                                         vs.

                               Michele Lazarow,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Law Firm of Juan-Carlos Planas, P.A., and Juan-Carlos Planas and Rosie Gil,
for appellant.

    Gunster, Yoakley & Stewart, P.A., and Thomas R. Julin and Timothy J.
McGinn, for appellee.


Before FERNANDEZ, LOGUE and LOBREE, JJ.

      PER CURIAM.

      Affirmed.